             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK



PATRICIA K.,

                 Plaintiff,
           v.                                         Civil Action No.
                                                      8:18-CV-1093 (DEP)
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.



APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

CONBOY, McKAY LAW FIRM                    LAWRENCE D. HASSELER, ESQ.
307 State Street
Carthage, NY 13619

FOR DEFENDANT

HON. GRANT C. JAQUITH                     JUNE L. BYUN, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                  ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the
Commissioner of Social Security, pursuant to 42 U.S.C. ' 405(g), are

cross-motions for judgment on the pleadings. 1 Oral argument was heard

in connection with those motions on October 17, 2019, during a telephone

conference conducted on the record. At the close of argument, I issued a

bench decision in which, after applying the requisite deferential review

standard, I found that the Commissioner=s determination resulted from the

application of proper legal principles and is supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)     The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
Social Security Act, is AFFIRMED.

     3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:     October 21, 2019
           Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
PATRICIA K.,

                             Plaintiff,
vs.                           8:18-CV-1093

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x
      Transcript of a Decision held during a

Telephone Conference on October 17, 2019, at the
James Hanley Federal Building, 100 South Clinton

Street, Syracuse, New York, the HONORABLE DAVID E.

PEEBLES, United States Magistrate Judge, Presiding.


                     A P P E A R A N C E S

                        (By Telephone)
For Plaintiff:       CONBOY, McKAY LAW FIRM
                     Attorneys at Law
                     307 State Street
                     Carthage, New York 13619
                       BY: LAWRENCE D. HASSELER, ESQ.

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of Regional General Counsel
                     Region II
                     26 Federal Plaza, Room 3904
                     New York, New York 10278
                       BY: JUNE L. BYUN, ESQ.


                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                               12


1                     (In Chambers, Counsel present by telephone.)
2               THE COURT:   Plaintiff in this action has requested

3    that the court vacate a determination by the Commissioner of

4    Social Security that was adverse to her pursuant to 42 United
5    States Code Section 405(g).

6               The background is as follows:   Plaintiff was born

7    in June of 1972, she is currently 47 years of age.   She was
8    42 years old at the time of the alleged onset of her

9    disability on August 21, 2014.    She stands 5 foot, 2 inches
10   in height and weighs approximately 147 pounds, plus or minus,

11   depending on what part of the record you're looking at.

12   Plaintiff is married and lives with her husband.   She has
13   adult children but they do not reside with them.   She lives

14   in a house in South Colton, New York.   Plaintiff has a

15   driver's license and does drive, although she claims that her
16   driving is somewhat limited.    She attended high school and

17   two years of college.
18              In terms of work, plaintiff's last full-time

19   employment appears to have been in August of 2014.   She had

20   part-time employment in November of 2014, August of 2015, and
21   April of 2016.    That's at pages 42 to 45 of the record and

22   229.   In 2001 and 2002, she was a convenience store manager;

23   2003 to 2005, she was engaged in packing at a manufacturing
24   facility, and then 2007 until she left her full-time

25   position, she was a medical assistant in a clinic.   Plaintiff



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                13


1    claims that she stopped working as result of her stage 3
2    liver disease and shoulder issues.

3               Physically, plaintiff suffers from several

4    impairments, including type II diabetes which was described
5    as stable and without complications at page 903, hip pain,

6    back pain that radiates into her legs, bilateral shoulder

7    pain, GERD which was described as stable, obstructive sleep
8    apnea, obesity, sarcoidosis which was described at page 903

9    as stable, stage 3 liver disease, also described as stable,
10   COPD similarly described as stable, and/or asthma, and

11   migraines.    She suffered bilateral rotator cuff tears in or

12   about 2011.    She has been seen and treated by Dr. Michael
13   Ackland.   She had a left shoulder repair in April of 2015 and

14   is awaiting a right repair surgery, according to her

15   testimony at the time of the hearing.
16              In terms of her pain management, especially for her

17   back, plaintiff sees Dr. Juan-Diego Harris.   She has
18   undergone epidural steroid injections, radio frequency

19   ablations, and fentanyl patches.    There is currently no plan

20   for back surgery.    She has also undergone physical therapy.
21              Mentally, plaintiff suffers from anxiety and

22   depression.    She has not undergone any specialized treatment

23   for that mental condition and her primary physician has
24   prescribed Ativan as needed.

25              In terms of medications, plaintiff has been



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 14


1    prescribed a wide range of prescription drugs including
2    oxycodone, fentanyl, Tizanidine, Zofran, sumatriptan,

3    Chantix, Lyrica, cyclobenzaprine, Flexeril, Voltaren, Ambien,

4    Ativan, Lidocaine patches, Protonix, and Roxicodone.
5                She did, as we discussed in the oral argument, was

6    involved in a motorcycle accident in July of 2016 when the

7    motorcycle that she was either driving or riding on was
8    struck by a vehicle.    She suffered a broken collarbone.

9                In terms of activities of daily living, plaintiff
10   cooks, does dishes, does laundry, sweeps, vacuums, shops,

11   watches television.    She can socialize, she dresses, she can

12   care for her hygiene, she does some yardwork according to
13   page 189.    As was indicated, she refinished a door that took

14   two days in September of 2016, that's at 609 and 622 of the

15   administrative transcript, and in December of 2015, said that
16   she was recently hunting, that's at page 708.

17               Procedurally, plaintiff applied for Title II
18   Disability Insurance benefits protectively on January 15,

19   2015, alleging an onset date of August 21, 2014.   In that

20   application, she alleged disability based on depression,
21   anxiety, sarcoidosis, sarcoid, diverticulitis, stage 3 liver

22   disease, vomiting, weight loss, facet hypertrophy with LBP,

23   bilateral shoulder tear, complete RCT and labrum tears.
24               Administrative Law Judge Gretchen Mary Greisler

25   conducted a hearing on June 8, 2017 to address plaintiff's



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                15


1    application.   On July 5, 2017, ALJ Greisler issued an
2    unfavorable decision finding that the plaintiff was not

3    disabled at the relevant times and therefore ineligible for

4    the benefits sought.   That became a final determination of
5    the Commissioner on August 21, 2018, when the Social Security

6    Administration Appeals Council denied plaintiff's request for

7    review.
8              In her decision, ALJ Greisler applied the familiar

9    five-step test for determining disability.   After concluding
10   that plaintiff was insured at all relevant times, she found

11   that plaintiff had not engaged in substantial gainful

12   activity since August 21, 2014, her alleged onset date, even
13   though she had engaged in some work subsequent to that date.

14             At step two, the ALJ found that plaintiff suffers

15   from severe impairments including bilateral rotator cuff
16   tears, lumbago, and benign positional vertigo.

17             At step three, she concluded that plaintiff's
18   conditions did not meet or medically equal any of the listed

19   presumptively disabling conditions set forth in the

20   Commissioner's regulations, specifically considering Listings
21   1.02 and 1.04.

22             After surveying the medical evidence and other

23   evidence of record, ALJ Greisler concluded that plaintiff
24   retains the residual functional capacity, or RFC, to perform

25   sedentary work with restrictions including, she can



                JODI L. HIBBARD, RPR, CRR, CSR
                        (315) 234-8547
                                                                16


1    occasionally stoop, balance, and climb stairs and ramps but
2    can never kneel, crouch, crawl, or climb ladders, ropes, or

3    scaffolds.    She went on to state that the claimant can

4    frequently reach but can occasionally reach overhead, she can
5    frequently use foot controls, the claimant cannot work in

6    unprotected heights, climb ladders, ropes, or scaffolds or

7    work in close proximity to dangerous machinery or moving
8    mechanical parts of equipment.

9             With that RFC, at step four, ALJ Greisler concluded
10   that plaintiff is not able to perform the requirements of her

11   past relevant work, including as a medical assistant and as

12   an order filler.
13            At step five, ALJ Greisler noted that if the

14   Medical Vocational Guidelines were applied, Rule 201.28 would

15   direct a finding of no disability.   She concluded, however,
16   that the additional limitations set forth in the RFC would

17   sufficiently erode the job base on which the grids are
18   predicated and therefore, based on the testimony of a

19   vocational expert, concluded that plaintiff is capable of

20   performing as a document preparer, a charge account clerk,
21   and an order clerk in food and beverage and therefore found

22   that plaintiff was not disabled.

23            As you know, my task is limited to determining
24   whether correct legal principles were applied and the end

25   result is supported by substantial evidence which, as the



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                  17


1    Commissioner's counsel correctly noted, is defined as such
2    evidence as a reasonable mind would find sufficient to

3    support a conclusion.    It is an extremely deferential

4    standard.    It's been described as even higher than clear
5    error standard.

6                Unfortunately for Mr. Hasseler and the plaintiff,

7    the Second Circuit doesn't agree with his assessment that if
8    there's reasonable doubt, the matter should be returned.     In

9    Brault v. Social Security Administration, 683 F.3d 443 at 448
10   as a pin cite, Second Circuit 2012 decision, the Second

11   Circuit noted that the determination, a finding of fact must

12   be accepted unless a reasonable fact finder would have to
13   conclude otherwise based upon the record.

14               With that as a backdrop, I turn first to the

15   residual functional capacity finding.   That is defined under
16   both 20 C.F.R. Section 416.945 and SSR 96-9p, and there's 20

17   C.F.R. Section 404 Section 2 but I don't have it handy, as
18   the most plaintiff can do despite his or her limitations.

19   Under Veino, if there are conflicts in the record, those are

20   for the administrative law judge to resolve.   The court must
21   defer unless a reasonable fact finder would have to conclude

22   otherwise.    And of course, as a backdrop, I note that through

23   step four and certainly at the RFC stage, it is plaintiff's
24   burden to establish her limitations under Poupore.   And I

25   agree with Mr. Hasseler that the determination must be made



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 18


1    based on the record as a whole.
2                I note this is an extremely restrictive residual

3    functional capacity, sedentary work and further restricted.

4    It is supported by Dr. Figueroa's consultative exam which, as
5    you know, can constitute substantial evidence.   Dr. Figueroa

6    did not find any limitation, for example, on reaching, and I

7    think that a fair inference is that if there were such a
8    limitation, it would have been noted in the medical source

9    statement.    And for further support of that I note that at
10   page 444, Dr. Figueroa reported that her exam reflected

11   plaintiff has a full range of motion of shoulders, elbows,

12   forearms, and wrists bilaterally.
13               The RFC is partially supported also by Dr. Harris.

14   Dr. Harris obviously is a treating source, and as a treating

15   source, his determination would be -- his opinions would be
16   entitled to controlling weight unless they were rejected and

17   there was sufficient explanation given.   In this case, some
18   of Dr. Harris' opinions were accepted, but some were

19   rejected.    I find that the explanation given by the

20   administrative law judge for not -- for not giving
21   Dr. Harris' opinions controlling weight were sufficiently set

22   forth to provide for meaningful judicial review.   He did

23   accept the postural and foot control and environmental
24   limitations sections but did reject the walk, sit, lift,

25   stand, and reaching other than overhead as inconsistent with



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                  19


1    the record treatment notes and daily activities.
2             I note that Physician Assistant LaPoint was also,

3    his opinions were also rejected, assuming that he even was an

4    acceptable medical source, his opinions clearly demonstrated
5    only a temporary restriction, and not longitudinal, and

6    therefore was properly rejected.

7             In terms of the reaching, the hypothetical given to
8    the vocational expert was precisely the residual functional

9    capacity, which argued -- which found only a limitation of
10   occasional reaching overhead, and reaching frequently

11   otherwise.    SSR 85-15 speaks to the effects of limitations on

12   reaching and basically indicates that various degrees of
13   limitations would have different effects and therefore the

14   assistance of a vocational expert may be needed to determine

15   the effects of the limitations, which is precisely what
16   happened here.    I agree with plaintiff's counsel that if

17   plaintiff were limited to occasional reaching in all
18   directions, the vocational expert did say there would not be

19   any jobs available, but that is not what the residual

20   functional capacity found.
21            In terms of side effects, again, it was plaintiff's

22   burden to establish limitations based on those side effects,

23   and I do agree with the Commissioner that the side effects
24   were referenced and were considered and were included and

25   resulted in the limitation of not working at unprotected



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                  20


1    heights, climbing ladders, ropes, or scaffolds or working in
2    close proximity to dangerous machinery or moving mechanical

3    parts of equipment.

4             The second issue is analysis of plaintiff's claims.
5    Those are governed of course by SSR 16-03p which sets forth

6    the two-step, the two-step analysis which must be made, and

7    it was done in this case.   The Commissioner's -- the
8    administrative law judge did find that the medical evidence

9    supported the conclusion that the -- that the plaintiff's
10   conditions could reasonably be expected to cause the reported

11   symptoms, but then the SSR 16-03p requires the administrative

12   law judge to consider factors and probe whether those
13   subjective claims are accurate, it's a two-step process.     The

14   factors that are to be considered include daily activities,

15   location, duration, frequency, and intensity of pain, factors
16   that precipitate or aggravate the symptoms, type, dosage,

17   effectiveness, and side effects of medication, treatment
18   other than medication, any measures other than treatment an

19   individual uses to relieve pain, and any other factors.

20   Those were considered in this case.
21            The administrative law judge did consider

22   activities of daily living, and I'll say one thing about the

23   5-mile issue that's at page 528 of the administrative
24   transcript.   The statement at that page is equivocal.   I

25   think it can be interpreted the way the plaintiff has



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                21


1    interpreted it, that plaintiff started walking 5 miles but
2    couldn't do it but wanted to get back but it's not entirely

3    clear, in defense of the administrative law judge.   It

4    basically says that she started walking and running 5 miles a
5    day a year ago and would like to get back into exercise.    But

6    I agree that it probably supports the conclusion that the

7    plaintiff asserts that she's no longer doing that, but I find
8    nonetheless that the error, if it was error, is harmless,

9    because there were many other indicators that plaintiff could
10   perform the residual functional capacity -- the fact that she

11   refinished a door, that she swims, that she walks in the

12   woods, she hunts, she had a new puppy, she lifted her father
13   from the floor, 300 pounds, she rode a motorcycle and was in

14   an accident in July of 2016.

15            I also note, interestingly, that even Physician's
16   Assistant LaPoint, one of her treating sources, indicated at

17   page 408 that she wasn't -- he wasn't at all sure that
18   plaintiff's limitation on range of motion was not

19   "self-limiting."

20            In any event, on balance and considering the record
21   as a whole, I think that the 16-3p was satisfied and that the

22   end result, that the reported symptoms were not as

23   plaintiff -- were not fully as plaintiff stated them, is
24   supported by substantial evidence.

25            So I will grant judgment on the pleadings to



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                22


1    defendant and dismiss plaintiff's complaint.     I'll give you a
2    short form order in due course, and thank you both for

3    excellent presentations.    I hope you have a good afternoon.

4             MR. HASSELER:     Thank you very much, Judge, for your
5    time and consideration.

6             MS. BYUN:    Thank you for your time.

7             THE COURT:    Thank you.
8                  (Proceedings Adjourned, 4:09 p.m.)

9
10

11

12
13

14

15
16

17
18

19

20
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 21st day of October, 2019.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
